PER CURIAM. —
By the act of the Legislature approved February 26, 1903 (Gen. Acts 1903, p. 71), a gen' eral law was enacted “to provide for the settlement, adjustment, and refunding of the bonded indebtedness of municipal corporations.” By the provisions of this act the municipal authorities of any city, town, or village of this state which may have outstanding a bonded indebtedness of any kind are authorized to issue bonds for an amount not exceeding the indebtedness of such corporation proposed to- be .refunded, in such sums and form, to run not exceeding 30 years, and to- bear a rate .of interest not to exceed 5 per centum per annum. On the 26th of September, 1903 (Loc. Acts 1903, p. 615), a local or special law, was passed authorizing the city of Montgomery to refund its bonded indebtedness, existing and outstanding at the date of the ratification of the Constitution of 1901, by issuing bonds therefor to bear a rate of interest not to exceed 4 per centum per annum, to run not to exceed 40 years, from the date of issue. Section 105, ai t. 4, of the Constitution, provides'that “no special, private1 or local law, except a law fixing the term for holding courts, shall be enacted in any case which is provided for by general law, * * and the courts, and not the Legislature, shall judge as to whether the matter of said law is provided for by a general law. * * * Nor shall the Legislature indirectly enact any such special, private or local law by the partial repeal of the general law.”
It is apparent that the subjeet-matter of the two- acts is substantially the same; and it is equally apparent that the inhibition contained in the section of the Constitution quoted was violated by the enactment of the special or local law. It is of no consequence that the special or local act contains matter germane to the subject expressed in its title, “to authorize the city council of Montgomery to refund the bonded indebtedness of said city,” etc., which are not in the general law; for, obviously, if the insertion of such matters in a special, local, or private law would obviate the constitutional prohibition, then the prohibition could be easily circumvented and practically rendered nugatory. It is not perceivable that the framers of the Constitution intended *191tlie prohibition to operate only against special, local, or private laws which are in ipsis verbis of the general law. It follows, therefore, that we are constrained to hold the act of September 26, 1903, to be unconstitutional and void.
The decree appealed from is reversed, and one will be here rendered sustaining the demurrer to the bill.
Reversed and rendered.